United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                    UNITED STATES COURT OF APPEALS            September 5, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk
                       _______________________

                             No. 02-11227
                       _______________________


                    FUNG WING LEE; BRENDAN CHUAN,

                                             Plaintiffs-Appellants,

                                versus

  BMCY, INC.; TREA C. YIP; RICHARD YIP; TYF PARTNERSHIP, LTD.,

                                                 Defendants-Appellees.




             Appeal from the United States District Court
                  for the Northern District of Texas
                       Docket No. 01-CV-1262-BD



Before REAVLEY, JONES and CLEMENT, Circuit Judges.

PER CURIAM:*

          The Court has considered appellants’ position after a

review of the briefs and record excerpts and in light of the oral

arguments.     Having done so, we find no reversible error in the

verdict or judgment.

          AFFIRMED.



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.